 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDDimarc Broadcasting Corporation d/b/a KCKCandAmerican Federation of Television and Radio Art-ists,Los Angeles Local,AFL-CIO. Case 31-CA-2839June 22, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn June 16, 1972, Administrative Law Judge ' Hen-ry S. Salim issued the attached Decision in this pro-ceeding.Thereafter, theGeneralCounsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in the proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.We agree with the Administrative Law Judge thatRespondent did not violate Section 8(a)(5) of the Act.In 1968, the Respondent voluntarily recognized theUnion as the bargaining agent for a unit of broadcast-ing employees. Thereafter, a contract was entered intothat was due to expire on December 1, 1971. Prior tothe expiration of the contract, the Union requestedthat negotiations be started on a new contract. Thefirst bargaining session was held on October 20, 1971,atwhich the Union presented certain written pro-posed modifications for incorporation in the new con-tract.The parties met again on November 1, 1971,when the Respondent submitted its written counter-proposals. Included in the Respondent's counterpro-posals was a proposal that would require the Unionto establish by "written proof" that it "is the solebargaining agent" for the staff announcers employedby Respondent. Sullivan, the Union's representative,testified that Trenner, Respondent's vice president,did not claim that the Union did not represent a ma-jority of the staff announcers, but rather requestedthat the Union's status be established through some"legal agency." The parties then continued negotiat-ing on other matters for 1 to 1-1/2 hours. AlthoughSullivan indicated at that time he could not abide byRespondent's proposal, he later, in effect, agreed tothe proposal as it was Sullivan who informed Respon-'The title of "Trial Examiner"was changed to "Administrative LawJudge"effective August 19, 1972dent on November 11 that he had checked with coun-sel and that the Union would suggest a card checkwith the California State Conciliation Service. There-after, several discussions, including communicationsbetween the attorneys for the Union and Respondent,occurred regarding the method or manner in whichthe Union would establish to the Employer's satisfac-tion that it represented a majority of the employees inthe unit. It was finally agreed that a meeting set up bythe Union would be held on January 13, 1972, with amember of the California State Conciliation Servicepresent to verify the status of the Union as bargainingrepresentative. The meeting with the conciliator pre-sent was held as scheduled. At this meeting, Sullivan,the union representative, offered to produce uniondesignation cards signed by all four of the employeesintheunitonDecember 14, 1972. Trenner,Respondent's president, objected on the grounds thathe thought the poll to be taken was to be a current oneas of that date or at least as of the day before. Again,Sullivan agreed and asked Trenner if he could hold ameeting with the employees. The request was grantedand Sullivan met with four employees in Trenner'soffice.During this meeting, three of the employeesrefused to sign new cards. Upon being confrontedwith this fact, Sullivan returned to the meeting withthe conciliator and indicated at that time that hewould not proceed with the "card check election."Two weeks later, the Union filed the instant unfairlabor practice charges alleging that Respondent re-fused to bargain with the Union on and after Novem-ber 1, 1971.The General Counsel, relying on our decision inBarrington Plaza and Tragniew, Inc.,'contends thatthe Respondent violated Section 8(a)(5) of the Actwhen, in its proposal of November 1, 1971, it demand-ed that the Union prove its majority status as of De-cember 1, 1971, the date the existing contract expired.The General Counsel contends that the union majori-ty status is irrebuttable during the contract term andthat a presumption of majority status continues afterexpiration of the contract. We agree with these con-tentions. However, we do not agree with the GeneralCounsel's basic premise that the Respondent refusedto bargain with the Union. Rather, we conclude onthe record before us that the Respondent requestedthat the Union prove its current majority status as ofDecember 1, 1971, and that the Union accepted thisrequest and agreed to re-prove its majority status. TheUnion having agreed to re-prove its status, we cannotfind that Respondent "refused to bargain" by makinga request that was in fact accepted. In addition, therecord clearly shows that the Union, while maintain-ing that it was the majority representative, acquiesced2 185 NLRB 962204 NLRB No. 47 DIMARC BROADCASTING CORP.in the postponement of bargainingsessionspendingthe resolution of the majoritystatus issue.Our dissenting colleague would find that on De-cember 8, 1971, Trenner "refused" to meet with theUnion until the majority status issue was resolved.While Sullivan did characterize Trenner's position asa "refusal" to meet, Trenner testified that when Sulli-van requested a bargaining meeting on the 12th, Tren-ner told him he "understood we had to go through thiscardcheckelection."SullivanthendiscussedRespondent's proposal with the employees at a meet-ing on December 14, where it was agreed that theywould go through the State Conciliation Service. Al-though there was nothing further in Sullivan's testi-mony evidencing either agreement or acquiescencewith Trenner's position, on December 30, 1971, theUnion's attorney wrote Respondent's attorney a lettercontaining the following:AFTRA renews its demand for collective bar-gaining andunless action is taken to resolve therepresentation question at once,we shall have nochoice but to file an unfair labor practice charge.Itrust that will be unnecessary. [Emphasis sup-plied.]Thus, it can be seen that there was some basis forTrenner's understanding that the resolution of the"representation question" was taking precedence overnegotiations during this period.We also do not agree with our dissenting colleaguethat the facts of this case compel the application of theprinciples enunicated inMcCormick LongmeadowStone Co., Inc.,158 NLRB 1237.In the instant case,Trenner was first approached by staff announcerHenderson who was then the Union's steward for theunit.While Henderson was acting in his individualcapacity, and not as a union steward or negotiator, heasked Trenner if there was not something that couldbe done about his getting a pay increase at that time.3Trenner responded that he was not sure but that hewould see what he could do. On December 20, 1971,Respondent's attorney wrote the Union's attorney re-questing "your comments and approval prior to initi-ating any such salary increases." Trenner gave each ofthe employees in the unit a copy of the letter sent to3Henderson testified "I said that we needed more money it had beenabout a month and a half since the last bargaining session and a couple ofweeks since the contract had expired and a raise would normally have comeup at that time. I asked him if there was anything he could do to get me moremoneyQ Was this in context of you asking for yourself9A YesQ Not in your capacity as shop steward''A No, personally, strictly personnallyQ (By Mr. Winkler) What did he tell you)A He said withthe contractexpired and with all the Unionnegotia-tions going on, he was not sureifhe could offera raise or not, but hesaid he wouldsee what hecould do aboutitand we left it at that379theUnion's attorney. On December 30, 1971, theUnion's attorney responded, rejecting the request andtaking the position that "After discussion with em-ployees at the station AFTRA takes the position thatany unilateral wage change would be a violation ofthe employer's obligation to bargain collectively withthe union representative of the employees involved."Trenner also delivered copies of this letter to each ofthe announcers in the unit. In theMcCormickcase, wepointed out that the communications from the em-ployer included misstatements of fact and extraneousmatter holding out to the employees hopes that theywould receive immediate pay increases and, from thewording of the letter, that a failure of the employeesto receive pay increases would be the fault of theUnion. In the instant case, the Respondent's unrepre-sented employees would normally have received a payincrease on or about January 1, 1972. It was the re-quest of one of the four announcers, who also hap-pened to be the union steward, that prompted thewriting of Respondent's letter. The Respondent's let-ter to the Union does not, within its perimeters, con-tain statements similar to those inMcCormick.It doesnot purport to put the onus on the union for a failureof the employees to receive any wage increases. Fur-ther, upon receipt of the letter, a union representativediscussed,beforerespondingthereto,theRespondent's request to grant wage increases with theemployees in the unit. These facts of record compelthe conclusion that the Employer did not violate Sec-tion 8(a)(1) by requesting the Union's approval togrant its employees wage increases.Since there is no evidence to establish that Respon-dent refused to meet and bargain with the Union inviolation of Section 8(a)(5) of the Act, we shall dismissthe complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.MEMBER FANNING, dissenting:My colleagues agree that the presumption of con-tinuing majority status is irrebuttable during the con-tract term and that it continues after expiration of thecontract. Furthermore, an employer can only refuseto continue bargaining with immunity if it has doubtas to the Union's majority status predicated on objec-tive considerations that establish reasonable groundsfor believing the union had lost its majority status. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDNevertheless they find that a respondent who duringthe term of the.contract conditioned future bargain-ing on proof of majority status without expressing,much less producing evidence of, a doubt as to thatstatus does not violate Section 8(a)(5). They state that"we cannot find that Respondent `refused to bargain'merely by making a request that was in fact accept-ed," apparently on the ground that the Union agreedto re-prove its majority status."The Union faced with Respondent's unlawful re-fusal to bargain until it re-proved its majority statusand knowing that its majority was secure, as is evi-denced by the fact that all four unit employees signednew authorization cards on December 14, 1971 (dis-cussedinfra),apparently decided upon an approachcharacterized by reasonableness and cooperation(cornerstones of the concept of collective bargaining).The majority, however, in essence, finds that this verywillingness to cooperate is the reason for finding noviolation. Yet it is clear that if the Union had filed acharge after the first negotiatingsession(November 1,1971), or after Respondent's December 8, 1971, refus-al to bargain, or after all the employees signed cardson December 14, 1971, that a violation of the Actwould be found.Even if the facts were as presented by the majority,Iwould find that Respondent violated Section 8(a)(5)by requiring the Union to prove its majority while thepresumption of continuing majority status was in ef-fect and it had expressed no doubt of majority statuspredicated on objective considerations.'However, these are not the facts, for the recordclearly shows Respondent not only conditioned bar-gaining onthe Union's proving majority status butrefused to bargain until that status was established.Thus, Trenner testified that on November 1, 1971,when he proposed the provision requiring the Unionto prove its majority status, Sullivan objected sayingWithout so stating themajority has properlyrejectedboth therationaleand precedent reliedon by the Administrative Law JudgeIndeed it should,for the AdministrativeLaw Judge has inexplicablytreated this case as oneof initial organization rather than as one where there was a contract in effectand therefore a presumptionof majoritystatus.S There is noevidenceon the record thatthe Respondent questioned theUnion's majoritystatusThus, Trenner at the November 1, 1971, negotiatingsession stated that he was requiringthe Union to re-proveitsmajority statusbecause Respondenthad recognized the Union without anelection andthereforeon December I, 1971, Respondent was withdrawing the voluntaryrecognitionTrennerfurtherstated he told the Union "thereis no clause inthe contract stating that the terms andconditions wouldremain in effect afterDecemberI, 1971 1 feelthatas of December i, 1971, we cometo the levelend of the contractand everything and that the Union has to supply me withlegal writtenproof of the majority's status" Contrary to the AdministrativeLaw Judge's pronouncementsTrenner did notquestionthe Union's majoritystatus or give reasonfor doubting it Trennertestifiedonly that, "Igot thegeneral feeling."Such a feeling isnot an objectiveconsideration onwhich the Respondentmay rely in establishing a good-faith doubt particular-ly when Respondentnever communicated the alleged"general feeling" to theUnion."he could not abide by that." Trenner testified hereplied, "Well that's the way I felt and we would haveto take it from that point forward."On December 8, 1971, Sullivan, by telephone,asked Trenner to meet for a bargaining session onDecember 12, 1971 (this date conformed to a request,by letter, for bargaining made by Union Representa-tive Davis to Trenner). Trenner refused saying that he"did not want to meet at all until the majority statuswas satisfied." Trenner confirmed that Sullivan re-quested they meet to bargain and that he told Sulli-van, "I understand we had to go through this cardcheck election."On December 14, all four unit employees signednew authorization cards. One of them, Johnston,testi-fied he then told Trenner that the employees had hada meetingand all wanted the Union to representthem. Johnston's statement should certainly have atleast ledTrenner to question the validity of his allegedgood-faith doubt of the Union's majority status.'Instead, Trenner proceeded with his plan to elimi-nate the Union. On December 20, he gave the employ-ees copiesof the letter he had written to the Unionrequestingthat he be allowed to give certain employ-ees wage increases.Thereafter, he gave the employeescopies of the Union's reply which denied his requestbecause such a unilateralincreasewould violateRespondent's obligation to bargain and again de-manded bargaining.In sodoing he told one of theemployees it was too bad two of the employees couldnot get theraises duethem. Of evengreater signifi-cance is the fact that Trenner never contacted theUnion or offered to bargain about the proposed in-creases prior to sending the letter. I would find, asalleged in the complaint,' that the Respondent soughtto discredit the Union and discourage membershiptherein by announcing a desire to offer immediatebenefits to its employees without bargaining and thenshifting to the Union the onus for not instituting thesebenfits, in violation of Section 8(a)(1).86 The majorityindicates that Sullivan discussed Respondent's card checkproposal with the employees at a meeting on December 14, 1971, and it wasagreed that they would go through the StateConciliationService card check.This is not what the employees agreed toFor, the recordshows they agreedthey wanted AFTRArepresentation and that theywould allsign new cardsto so evidence this fact.In factemployee Gilmoretestifiedthatthe employeesdid not want to waste timewith a card check andthat one of the employeessuggested they just goto Trenner and tell him they wanted AFTRArepresen-tationEmployee Johnstondid so inform Trenner whochose to ignore theemployees'desireThe AdministrativeLaw Judgeneither mentioned nor made a finding asto this allegations SeeMcCormick Longmeadow Stone Co, Inc,158 NLRB 1257. The ma-jorityfindsMcCormickdistinguishable in that the Respondent's letter to theUnionherein does not "within its perimeters"contain statements similar tothose inMcCormickIn so doing itcompletelyignores the fact that Respon-dent never offered to bargain withthe Union overthese increases althoughits duty to do so was clear It also ignores the fact that Respondent made itclearby deliveringcopies of the Union's letter to the employees with thecomment that it's too bad the employees could not get the increases due DIMARC BROADCASTING CORP.381On January 12, 1972, the day before the card checkwas scheduled, Trenner called all four unit employeesinto his office and talked to them for about half anhour. Among other things he stressed the benefitsreceived by the nonunion employees at the stationand indicated how satisfied these employees werewith them. He also told them that a union had nofunction in a small operation as everyone could getinto his office, and indicated he preferred to bargainwith the men individually rather than as a group.Employee Henderson testified he asked Trenner "ifthis group were not called AFTRA but something elsewould he bargain with usas a unit" and that Trennerreplied "no." I would find, as alleged in the complaint,that Trenner's meeting with the employees on Janu-ary 12, 1972, constituted an attempt to bypass theunion by bargaining individually with the employeesand an attempt to cause the employees to repudiatethe Union in violation of Section 8(a)(1) and (5).9On January 13, 1972, Sullivan and Trenner metwith Gilbert, a representative of the State ConciliationService.When Sullivan attempted to give Gilbert thecards dated December 14, 1971, Trenner indicatedthat he would accept only cards dated January 13,1972, or thereafter.When Sullivan and Gilbert ex-plained that cards are usually secured prior to a cardcheck, Trenner qualified his demand only to the ex-tent that he would accept cards dated after his Janu-ary 12 meeting with the employees. One of thereasonshe gave for wanting new cards was that, "I had ameeting with my employees yesterday which I feelwas my opportunity to express my views." Since Tren-ner would not accept the December 14, 1971, cards,Sullivan met with the employees, but only one of themwould sign a card. The Union then filedthe instantcharge.In summary, the record facts as set forth aboveshow that the Respondent,in the faceof a presump-tion of majoritystatus(characterized by the majorityas irrebuttable), conditioned bargaining on proof ofmajoritystatus,refused to bargain with the Union,refused to accept evidence of majority status excepton its terms, and undermined and bypassed the Unionby dealing directly with the employees. The Respon-dent did not provide evidence to show it held a good-faith doubt of the Union's majority status.In fact,although it was informed shortly after December 14,1971, that the employees had had a meeting and allwanted the Union to represent them, it continued inits effort to undermine the Union. Certainly, a ques-tionable good-faith doubt without any evidence of anobjective basis therefor, which was only arguably as-serted on November 1, 1971, is not established by arefusal of employees to sign cards 2 months later afterthe Respondent has undermined the Union and bar-gained directly with the employees. This is particular-ly true when in the interim all employees have signedvalid cards which the Respondent refused to consider.To my knowledge this is the first Board decisionwhich allows an employer the prerogative not only ofrefusing to accept valid cards but of picking andchoosing according to its whim, and after it has violat-ed Section 8(a)(1) by bypassing the Union and dealingdirectlywith the employees, the date upon whichcards must be signed. I would find the 8(a)(5) refusal-to-bargain violation alleged in the complaint.9 SeePembeck Oil Corp,165 NLRB 367, enfd in relevant part 404 F 2d105 (C A 2, 1968)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY S. SAHM, Trial Examiner: This proceeding, heardat San Bernardino, California, on May 4, 1972, pursuant toa charge filed on January 25, 1972, and a complaint issuedMarch 21, 1972, presents questions whether Respondent,herein called the Company, violated Section 8(a)(5) and (1)of the National Labor Relations Act, 61 Stat. 136, asamended, by refusing to bargain with the Union in thefollowing major respects: (a) by refusing to meet with theUnion to negotiate a new collective-bargaining agreement;(b) by undermining the Union's majority status by orallysoliciting the unit employees to withdraw their support fromthe Union; (c) by attempting to bypass the Union and bar-gain directly with the four employees who comprised a unitof radio announcers; (d) by promising benefits to its unitemployees to persuade them to withdraw their support fromthe Union;and(e) byseeking to discredit and discouragemembership in the Union by offering benefits to said em-ployees.Upon the entire record, including observation of the wit-nesses,and after due consideration of the briefs filed by theGeneral Counsel, and Respondent radio station on May 31,there are made the following:FINDINGS OF FACTThe Business of the Company andThe Labor Organization InvolvedRespondent, a California corporation, is located in SanBernardino, California, where it operates radio stationKCKC. It operates under license from the Federal Commu-nications Commission and transmits radio programs to theRiverside and San Bernardino metropolitan areas in Cali-fornia. In the normal course of its business, it performsservices valued in excess of $100,000 annually, of whichmore than $50,000 is derived from the sale of air time forthe advertisement of national brand products manufacturedby various companies, individuals, and enterprises, andshipped to points outside the States in which they are pro- 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDduced.Such goods and products annual value exceeds$50,000.Respondent admits, and it is found,that it is en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.American Federationof Televisionand RadioArtists,Los AngelesLocal,AFL-CIO,herein referred to inter-changeably as "theUnion" or "AFTRA"is a labor organi-zation as defined in Section2(5) of the Act.The TestimonyIn 1968, the Respondent Company voluntarily recog-nized the Union as the duly authorized representative of itsradio announcers and commenced negotiations for a collec-tive-bargaining agreement which was executed on Novem-ber 7, 1968.1When said contract was due to expire onDecember 1, 1971, the Union requested the Company tomeet with it for the purpose of negotiating a new contract.The first bargaining session was held on the premises ofRespondent radio station, KCKC, on October 20, 1971. TheUnion was represented by Neil Sullivan, its business repre-sentative, and the Company by Douglas Trenner, its vicepresident; also present was Richard Henderson, a radioannouncer for KCKC, who is also shop steward for theUnion. At this meeting, which lasted less than an hour, theUnion's contract proposals were submitted by Sullivan,who explained the proposed provisions to Trenner. Theonly pertinent comment made at this first meeting by Tren-ner was to complain about a competing radio station's con-tract which he claimed accorded more favorable treatmentto this competitor than the Union's contract with the Re-spondent.At a second negotiating session on November 1, Trennersubmitted the Company's counterproposal to Sullivan, theunion official, at which time Trenner requested proof fromthe Union that it represented a majority of the four an-nouncerswho comprised the appropriate unit. TheCompany's counterproposals 2 contains the following provi-sion:1.RECOGNITIONIn the past, prior to the negotiations and signing of thepresent KCKC-AFTRA contract, KCKC, without cer-tification, recognized AFTRA as the bargaining agentfor the staff announcers at KCKC. This is no longer thecase.Effective December 1, 1971, KCKC requires writ-ten proof that AFTRA is the sole bargaining agent forthe staff announcers at KCKC.Trenner explained that when the Company executed theoriginal collective-bargaining agreement with the Union in1968, it had voluntarily recognized the Union, but now,more than 3 years later, it required proof that the Unionrepresented a majority of its announcers. It was agreed bySullivan and Trenner, after consultation with their re-spective lawyers, that the California Conciliation Servicewould conduct a card check in order to ascertain if the unitemployees desired to be represented by the Union.Pursuant thereto, Sullivan met with Respondent's fourFrank Gilmore is the only employee in the unit herein who was employedby Respondent when the contract was executed on November 7, 1968ZG.C. Exh. 3 at p Iannouncers, Hutson, Henderson, Gilmore, and Johnston,and requested each of them to sign union authorizationcards, which they did on December 14.1 The cards which theemployees signed read as follows:Ihereby authorize the Federation of Television andRadio Artists as my sole and exclusive agent for collec-tive bargaining purposes in any and all matters pertain-ing to my employment at Station KCKC.Sullivan testified: "At that time, also, it was indicated thatpossibly, you know, some of the staff ought to meet withDoug Trenner and one of them indicated that he was goingto tellMr. Trenner that all of the staff wanted AFTRArepresentation "On December 20, the Company's attorney wrote the fol-lowing letter to the Union's attorney:Ralph E. Wiggen, Esq.Ziskind and WiggenSuite 515 Wilshire Square3445Wilshire BoulevardLos Angeles, California 90010Re: DimarcBroadcasting Corporation (KCKC)-Amer-ican Federationof Television and Radio ArtistsDear Mr. Wiggen.During the course of reviewing the status of theKCKC employees with Mr. Trenner, he advised methat he had planned to give the employees of KCKCa raise inpay, effective January 1, 1972. However, inview of the uncertainty of the above-referenced matterand possible contract negotiations, Mr. Trenner doesnot wish to be involved in any activity that could beconstrued as being improper or perhaps an unfair laborpractice.While Mr. Trenner still wishes to give the employeesthe raise, effective January 1, 1972, in view of the fore-going,we would appreciate receiving your commentsand approval prior to initiating any such salary increas-es.Iwould appreciate hearing from you at yourearliestconvenience.Very truly yours,/s/ BruceD. VarnerOF LONERGAN, JORDAN, GRESHAM & VARNERThe Union's attorney,on December30, repliedas follows:Bruce D.Varner, Esq.Lonergan, Jordan, Gresham & Varner398 West Fourth StreetSan Bernardino,California 92401Re: Dimarc BroadcastingCorporation (KCKC)-Amer-ican Federation of Television and Radio ArtistsDear Mr. Varner:In Mr. Wiggen's absence I am replying to your letterof December 20 in which you request our comments onthe wish of Mr. Trenner to make unilateral wage in-creases.3G C Exhs 4,5,6,and7 DIMARC BROADCASTING CORP.383After discussion with employees at the station, AF-TRA takes the position that any unilateral wagechange could be a violation of the employer's obliga-tion to bargain collectively with the union representa-tive of the employees involved.We call your attention to Mr. Wiggen's letter of De-cember 17, suggesting a procedure for confirming therepresentative status of AFTRA. To date, the employerhas failed to communicate with Mr. Sullivan or us onthat, and the proposed unilateral action on wages is nota lawful alternative.AFTRA renews its demand for collective bargainingand unless action is taken to resolve the representationquestion at once, we shall have no choice but to file anunfair labor practice charge. I trust that will be unnec-essary.Sincerely yours,ZISKINDAND WIGGEN/s/ David ZiskindThe Union and the Company agreed that a card check todetermine the Union's majority status would be conductedat the radio station by the California Conciliation Serviceon January 13, 1972.On January 12, the day before the card check was to beheld, the four radio announcers met with Trenner who re-quested them to come to his office. Henderson, the shopsteward, testified that at thismeeting,Trenner stated hewould answer all questions and, during the course of thisdiscussion, Trenner said the Company's nonunionemploy-ees were "very happy" with their "vacation schedules andregular payincreases[and] . . . as to union representation,[Trenner] made a statement to the effect that he believed aunion had the function in a large industrysuch as KaiserSteel, but in a small plant, such as we have there, whereeverybody can get into his office at any time, that a Unionwas not really necessary."On January 13, the day that the card check was to beconducted, Gilbert, the California Conciliation Service offi-cial, announced that the four unit employees' signatures ontheir authorization cards would be checked for authenticityagainst the Company's payroll records to determine theirvalidity.When Gilbert finished his explanation of the cardcheck procedure to be followed, Trenner stated that hewould only accept cards signed by the employees on or afterJanuary 12, 1972, as being probative of their desire to berepresented by the Union and that he would not recognizeas valid the authorization cards signed by them on Decem-ber 14. See above.When Trenner protested the validity of the employees'cards signed a month before on December 14, Sullivanasked the four employees to meet with him in an adjoiningoffice on the radio station premises to discuss Trenner'sobjection. After some discussion, Sullivan then requestedthe four announcers to sign new union cards in order toobviate Trenner's objection but Gilmore, Hutson, andJohnston refused to do so. Sullivan's testimony reads asfollows:... Mr. Trenner allowed me to meet with the staffimmediately there on the premises and I met with thestaff for about a half an hour and the indication wasthat at that point the staff did not want to sign newauthorization cards and so at that point we Just left itopen that no longer would-there couldn't be any cardcheck election at that time. . . . I went back in and metwith Mr. Trenner and Mr. Gilbert and indicated at thistime I could not sign an election agreement. . . . Their[employees'] reluctance [to sign new cards] was basedupon the fact that a couple of them had been told thatitwould probably take a long time before a contractwas obtained by Union negotiations. Also, in view ofthe fact that the employer had requested [permissionof] the Union to increase wages of the employees 4The only employee who signed a union card at this Janu-ary 13 meeting with Sullivan was Henderson.On cross-examination, Sullivan stated that none of theunit employees ever indicated to him that Trenner intimi-dated or threatened them with respect to the impendingcard check or said anything which would indicate that heharbored any union animus. At no time during bargainingnegotiations, continued Sullivan, did Trenner deliberatelyprocrastinate or engage in dilatory tactics.Itwas elicited that, for some years past, it had been theradio station's policy to grant on each December 1 annualincreases in varying amounts to those of its employees whomerited pay raises. Sullivan testified that inasmuch as theCompany had requested on December 20 the Union's ap-proval in order for it to grant wage increases effective Janu-ary 1, 1972, which approval the Union refused, that threeof the unit employees would not sign union authorizationcards on January 13, 1972, when he requested them to doso because of their being disgruntled at the Union's notallowing the Company to grant them a wage increase. Theemployees believed, according to Sullivan, that the execu-tion of a new contract between the Company and the Unionwould take a long time, in view of the Union not onlyrefusing to allow the pay raise, but also because the unionlawyers had written to the Company threatening that theywould file an unfair labor practice charge if either a payincreasewere granted or if no "action [were] taken to re-solve the representation question at once." Sullivan's testi-mony continues:The staff was aware of that [the delay entailed by nego-tiating a contract] and they knew without the Unionthey would get that increase right away. . . . Whereaswith the Union, it had been indicated to them thatthere would be very prolonged negotiations and that itwould take a considerable period of time for them tosecure that increase... .Richard Henderson, the union shop steward, corroborat-ed Sullivan's testimony. He also stated that a "couple ofweek[s]" after the collective-bargaining agreement expiredon December 1, 1971, that he went to Trenner's office"around December 15" and told him "that we needed moremoney. It had been about a month and a half since the lastbargaining session [November 1] and a couple of weekssince the contract had expired and a raise would normallyhave come up at that time. I asked him if there was anythinghe could do to get me any more money. . . . He said withthe contract expired and with all the Union negotiationsgoing on, he was not sure if he could offer a raise or not,4 See G C Exhs 8 and 9 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut he said he would see what he could do about it and weleft it at that. . .he wasn't sure whether or not it would beconsidered an unfair labor practice or not.So, he wanted totalk to his attorney. . .as I remember,he said that he feltthat I and Jack Hutson both deserved a raise or were worthyof it or something like that."On cross-examination, Henderson testified that Trennernever displayed any union animus and, in his capacity asunion steward,he not only had never filed a grievance buthe also had ready access to Trenner at all times to discussemployee problems.Henderson described Trenner as a"very good employer."When Henderson was asked byRespondent's counsel whether any of the employees at theJanuary 13 meeting with Sullivan indicated whether therefusal of three of them to sign union cards "amounted toa decertification,"Henderson answered as follows:We actually did not know.There was a feeling,at leastI thought there was a feeling,it did constitute a decerti-fication and I asked Neil Sullivan if it did mean thatand he did not give me an answer yes or no.Sort of,we will have to see or something of that sort.Henderson concluded his cross-examination by testifyingthat it was he, not Trenner,who initiated the pay increasematter and that Trenner's reply to Henderson's request wasthat he would have to consult with his attorney in order toascertain whether he could be charged with an unfair laborpractice if he should grant pay increases.Frank Gilmore,another announcer,corroborated the tes-timony of both Sullivan and Henderson.He added that heonce asked Sullivan why the Union would not permit Tren-ner to grant pay raises and continue to bargain at the sametime.At the meeting on January 13, when Sullivan asked thefour announcers to meet with him (when Trenner insistedtoGilbert,the California state conciliator, that only unioncards signed on or after January 12 should be consideredvalid)Gilmore testified as follows:Iasked [Sullivan] again what my position would be,what happened as far as my wage scale was concernedifwe had a new contract. . . .Iasked him if I wouldreceive our wage increase based on the air work that Idid which was underAFTRA's jurisdiction . . . hereplied that would be something that I would have tonegotiate with [Trenner]myself.****Mr. Hudson [sic] was next to speak up. He said, "I maybe cutting my throat, but I am not going to sign." I thentold Neil Sullivan. . . "Neil, all I can do is lose money.I receive the same wage and pay union dues. I can'tsign. So I did not sign."Sullivan told him, testified Gilmore, that any pay increasethat he might want to get from the Company, he would haveto work out with Trenner and that the Union would not beof any assistance to him. That was a consideration, declaredGilmore, why he would not sign the union card when re-quested by Sullivan on January 13. Gilmore continued, "Itwas my feeling that the Union was not handling the negotia-tions properly. I thought they were mishandling the negotia-tions." Gilmore concluded his testimony by stating that hetold Trenner he was dissatisfied with the Union.George Johnston, the first witness called by the Respon-dent, is a member of the Union. He has been employed forthe past 4 years as an announcer for KCKC, except for 6months in 1968, when the original collective-bargainingagreementwas executed by the Union and Respondent. Histestimony corroborated the salient aspects of the previouswitnesses.He also testified that he had had some doubtsabout the "adequacy" of the Union's representation of theannouncers for quite some time, and that he and his threecolleagues had discussed it with Sullivan. The four of them,testified Johnston, discussed among themselves, and alsoasked Sullivan, whether the Union would back them up ifthey went on strike or if the Union would stand by them ifthey chose the Union and, "I asked [Sullivan] if we had astrike force, could we go on strike, would the Union standby us, and if they did how long could we strike. [Sullivan]said he would have to check. . . . I asked him what wouldhappened [sic] when the Union neglected to represent me asan individual and represented my job as a newsman whenIwas cut out of the station a year or so prior to this, andhe didn't have an adequate answer for that." It was elicitedon his cross-examination that he was "let go" as news direc-tor by Respondent and that when this occurred, he hadsome doubts about the Union.Johnston next related what occurred at anothermeetingat which he, Sullivan, Hutson, Gilmore, and a "casual"employee named Griffin were present, at which time John-ston stated that he asked Sullivan "if the Union would standby us no matter what. If we went with the Union, wouldthey stick with us come hell or high water. He said we haveto just wait and see." His reason, stated Johnston, for notsigning aunion card at the January 13 conference withSullivan wasbecause he "felt that the Union could not dome much good."Douglas Trenner, the prime protagonist in the eventsleading up to this litigation, is executive vice president of theRespondent Company. The salient aspects of his version ofwhat transpired at the two negotiatingsessionsagrees withSullivan's testimony. Nor is there any material variancebetween himself and the announcers as to what occurred inhis discussions with them individually and in meeting withthem on January 12. Trenner stated that he decided toquestion the Union's majority status when some of the unitemployees complained to him about the representation theywere receiving from the Union, whereupon he notified theUnion that he desired Respondent's counterproposals sub-mitted to the Union on November 1, 1971. He denied theallegationin the complaint that he refused to meet with theUnion or to bargain with the Union or that he ever solicitedthe announcers to withdraw their support from the Union.Trenner's version of this meeting with the announcers in hisoffice at I1 a.m. on January 12 reads as follows:Imade it very clear there were a number of questionsthat I could not answer and that I would state that Icould not answer the[m] and it seemed that I had fourintelligent human beings in front of me and they knewif they asked anything about wages, I wasn't going toanswer it.I said that there are certain questions that I could not DIMARC BROADCASTING CORP.385answer due to Union-employer negotiation law. ThatI did not want to jeopardize the corporation in any wayby answering something that I couldn't answer.Reference was then made to his conversation with Hen-derson, sometime in December, with respect to the feasibil-ity of giving him a raise in pay which he had requested.Trenner testified:I told [Henderson) that I was not really sure whetherIwas allowed to give him a raise or not. That therecould be the possibility that if I did give him one, itwould be considered economic coercion, but I didn'tknow labor law and I would check it with my attorneybefore I gave him an answer. . . . I called Bruce Var-ner [Respondent's attorney] on the phone and I said,"One of my . . . union employees has come and askedme for a raise, am I allowed to give him one?" And hisanswer to me was, "Forget it. It's only going to beconsidered economic coercion." A week went by atwhich time I sat and thought about this particularproblem and I called Mr. Varner back, my attorney,and I said, "Look, it isn't fair to this gentleman. He hasdone a decent job. Is there no way we can write a letterto the Union and at least make them acquiesce and letus at least give these gentlemen, two gentlemen, a raiseduring this period of protracted legal maneuvering?"And he said that he would write a letter and at thattime, I guess the letter was sent to Ziskind and Wiggen[Union lawyers] and a reply after that.ssnIhad a policy of providing copies of all written-any-thing written back and forth between the Union andthe radio station,because I felt that they should beinformed,because I did see that the Union wasn'tdoing it,so, I felt I was obligated to my employees toprovide them with the information of what was goingon between the radio stationand AFTRA.Trenner continued that he never discussed this corre-spondence with the employees but merely left copies of iton their desks,or either handed it to them or mailed it tothem.He denied that he ever bargained"directly"with anyof these four employees with respect to pay increases, vaca-tion benefits,or employment benefits or that any of theemployees ever charged him with refusing to bargain withthem or the Union.He stated that at no time since Respon-dent entered into the collective-bargaining agreement withtheUnion in 1968 did the Union ever file a grievanceagainst the radio station.Regarding the meeting with Gilbert,the California stateconciliator, on January 13, Trenner's version of this readsas follows:After the State Conciliator, Mr. Gilbert, had explainedthe ground rules for having a card check. . .he turnedtoMr.Sullivan and said, "Did you have any slips ofpaper signed by the unit,"and Mr.Sullivan said, yes.I said,"When did you get those signed,"and he said,"Well, different periods of time."I said, "What differ-ent periods of time?"He said, "One was signed a weekago, some of them were signed two months ago." I said,"Well, I don't think that is fair." I said, "I was underthe impression that this particular card check, the in-tention of the unit should be from this day forward[January 13] . . . so Mr. Sullivan agreed upon that,agreed to that." ... At that point, when Mr. Sullivanagreed to have the signatures gotten on that day, heasked me if I would agree to allow him to have a privatemeeting with the employees. I said, "Of course, youmay have it at any time you want, and you may use myoffice."When this meeting with the unit employees ended, Tren-ner testified, ". . . Mr. Sullivan all of a sudden decided notto go ahead with the card check. So I kind of guessed he didnot get enough signatures to have a majority."Twelve days after the meeting with the official, Gilbert,from the California Conciliation Service, the Union filed anunfair labor practice charge against the Respondent.Concluding FindingsThere is no substantial dispute over the basic facts con-cerning the alleged violations of Section 8(a)(5). The contro-versy is mainly as to the legal conclusions to be drawn fromthe facts. However, the General Counsel's arguments arebased on an interpretation of the facts which are not sharedby the trier of these facts, as hereinafter explicated. More-over, it seems the General Counsel's representative strainsto reach an interpretation of the facts based on remarks andconduct of the witnesses, to which the Trial Examiner doesnot attach the same significance as does the General Coun-sel.Contrary to the General Counsel's assertion, it is foundthat Respondent never refused to meet with the Union. Infact, in a meeting with the radio announcers on December14, Sullivan subscribed to a suggestion that "some of thestaff ought to meet with Trenner...." And it was then thatJohnston, a unit employee, met with Trenner and informedhim that the employees wanted the Union to representthem. See above. Furthermore, there is no validity to Gener-al Counsel's contention that Trenner "made it abundantlyclear" to the employees when they met with him on January12, that he "was willing to bargain individually with theemployees." This statement is taken out of context. Seeabove. Then too, Gilmore's statement stands uncontradict-ed in the record that Sullivan told Gilmore that any payincreases he sought from the Respondent would have to beworked out with Trenner and that the Union would not beof any assistance to him. See above. Also, Henderson testi-fied that it was he, not Trenner, who initiated the pay in-crease matter. See above.The General Counsel's contentions are not well takenthat the Respondent violated Section 8(a)(5) by allegedlyrefusing to meet with the Union to negotiate a new contract;by undermining the Union's majority status or by attempt-ing to bypass the Union and promising employees benefitstowithdraw from the Union. The General Counsel hasfailed to sustain the burden of proving by a preponderanceof the credible evidence that the Respondent bargained inbad faith with the Union or committed any of the unfairlabor practices alleged above. On the contrary, the factsreveal that Respondent had reasonable grounds, prior to theexpiration of the collective-bargaining agreement, and cer- 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDtainly on January 13, 1972, for believing the Union did notenjoy majority status as evidenced by some of the employ-ees' dissatisfaction with the representation they were receiv-ing from the Union.5Assuming,arguendo,that the alleged undermining andbypassing of the Union occurred, it should be borne in mindthat the record reveals this was pursuant to Sullivan's ex-press authorization to the employees and also Trenner'smeeting with the unit employees on January 12 was notconduct proscribed by the Act. This uncontradicted fact, inconjunction with Respondent's lack of unionanimus, aswell as Trenner's exemplary conduct in his dealings with hisemployees, requires a finding that the allegations of thecomplaint with respect to discrediting, undermining, andbypassing the Union, or promising benefits to the employ-ees if they withdrew from the Union, have not been provedby a preponderance of the evidence.' There is not here ascintillaof probative evidence that Respondent attemptedto undermine, bypass, promise employees benefits, or sub-vert the Act's policy to foster and encourage collective bar-gaining soas to cast any doubt upon its bona fides in thenegotiationsat hand. On the contrary, all that Respondentdid was to require the Union to prove its majority status, aninalienableright in the context herein of Respondent'sgood-faith doubt based upon its knowledge of its employ-ees' dissatisfactionwith the Union, which was confirmedwhen they refused Sullivan's request on January 13 to signnew unionauthorization cards. Consequently, when theUnion was unable to accede to Respondent's request toprove its majority status, the legal incidence of such failureon the Union's part dealt the negotiations acoup de gracewhich the Union's hasty filing of an unfair labor practicecharge was unable to either resuscitate or revive.As to the alleged promises of "benefits" to the employees,the Act does not require an employer who isengaged incollective -bargaining negotiations to refrain from makingeconomically motivated decisions involving business mat-ters or any changes in wage rates necessary to continuedand orderly operations of his business, absent a promise ofbenefit conditioned upon rejection of the union and/or anycausal connection between such changes, including wageincreases,and the rights accorded employees by the Act.Normal business decisions must continue to be made andfrequently are necessary for the efficient operation of anemployer's business even though they occur during contractnegotiations. No causal connection has been shown here bythe General Counselso asto warrant an unfair labor prac-tice finding.?Moreover, isolated and individual incidents cannot beused to make a finding of an unfair labor practice; the5Ordinarily, when faced with a union's demand for recognition,the bar-gaining representative of employees in an appropriate unit on the basis ofsigned authorization cards, an employer may lawfully reject the union'sdemand and insist that it prove its majority in a secret election conductedby theBoardAL Gilbert Company,110 NLRB2067, 2069.6Prior to the negotiations now being litigated,the Union and Respondenthad amicable collective-bargaining relations since 19687McCormickLongmeadowStone Co,158 NLRB1237, 1241, 1242,N L RB v United Steelworkersof America, AFL-CIO,357 U S 357 (1958),Repub-licAviationCorp v N LR B,324U S 793 (1945),N LR B v AmericanShipbuildingCo,380 U S 300, 339 (1965),N L R B v Darlington Mfg Co,380 U S 263 (1965)overall actions and totality of conduct of the Respondent,in the context of all the circumstances revealed by the evi-dence, must be considered in resolving this contention. Inother words, a refusal to bargain within the meaning ofSection 8(a)(5) is premised on a pattern of conduct ratherthan a single act. Furthermore, there is not a sufficient basison which to predicate a finding of an unfair labor practicein the circumstances here revealed, as there is no evidencewhich casts doubt on the Respondent's bona fides.The uncontradicted evidence shows that the Respondentbargained in good faith as evidenced by the fact that it madeexpeditious and prompt arrangements for conducting nego-tiations whenever requested by the Union to meet with it.It repeatedly asserted its willingness to continue to do so, itwas cooperative, it made counterproposals and concessions,and equally significant is the fact that it was Respondentwho was anxious to have the representation question speedi-ly resolved. Corroborative of its desire to resolve the repre-sentation question is Respondent's initiating the suggestionthat the facilities of the California Conciliation Service beused for that purpose rather than resorting to the moreformal and less expeditious proceedings of the Board.Itwas the Union's inability to obtain the unit employees'signatures on new authorization cards, when requested bySullivan on January 13, that precipitated the Union's sum-mary action in filing an unfair labor practice charge lessthan two weeks later on January 25, thus, in effect, causinga termination in negotiations at a time when the recordshows no reluctance on Respondent's part to continue.Section 1 of the Act states,inter alia,that the basic pur-pose of the Act is to "encourage the practice and procedureof collective bargaining." In furtherance of this nationalpolicy, the Act requires both employers and unions alike tobargain collectively. Section 8(a)(5) and 8(b)(3) implementthis objective and make it an unfair labor practice, re-spectively, for either an employer or a union, under theconditions prescribed in the Statute, to refuse to bargaincollectively. Section 8(d), in turn, defines the duty to bar-gain collectively to mean:... the performance of the mutual obligation of theemployer and the representative of the employees tomeet at reasonable times and confer in good faith withrespect to wages, hours, and other terms and conditionsof employment, or the negotiation of an agreement, orany question arising thereunder, and the execution ofawrittencontract incorporating any agreementreached if requested by either party. .. .This obligation to bargain collectively encompasses a cor-relative and affirmative duty of equitable dealing. Collec-tivebargaining is stifled at the source if the party uponwhom the demand is being made is not accorded a reason-able opportunity to investigate and determine the validity ofthe majority representation claim. Under the circumstancesherein, it would not be an unreasonable limitation to holdthat before the Union swore out its unfair labor practicecharge in this case, the Respondent should have been of-fered a reasonable opportunity to determine the validity ofthe Union's representation claim which Respondent repeat-edly informed the Union that it doubted and therefore notonly demanded proof, but suggested a card check by theConciliation Service. Under such circumstances, Respon- DIMARC BROADCASTING CORP.dent should not have been placed in the position of beingaccused of refusing to bargain when it was the Union'sprecipitate filing of the unfair labor practice charge, lessthan two weeks after a majority of the unit employees re-fused to sign union authorization cards, which precludedRespondent from doing the very thing the General Counselnow accuses Respondent of, namely, a failure to bargainwithin the meaning of Section 8(a)(5).Moreover, the posture in which the matter was left at thattime by the Union's failure to pursue its claim before theCalifornia Conciliation Service, that it represented a majori-ty of the employees, requires a finding that there could beno refusal to bargain because theUnion's hasty filing of itscharge with the Board prevented any further bargaining. Tohold that Respondent refused to bargain under the circum-stances here present would be, in effect,to ignore theUnion's conduct in failing to honor Respondent's reason-able request to prove its majority,which the law requires itto do as a prerequisite to its filing a charge.8The U.S.Supreme Court so found inN.L.R.B. v. Jones & LaughlinSteel Corporation,301 U.S. 1, 44, where it held that Section9(a) of the Actimposes upon an employeronly the duty ofnegotiating with the authorized representative of a majorityof his employees. At the time the charge was filed in the caseat bar,Respondent was exercising this privilege,namely, theright to ascertain whether the Union did represent a majori-ty of its unit employees. In fact,if the Respondent hadcontinued to bargain with the Union at a time when it didnot represent a majority of the unit employees,itwouldhave been guilty of a violation of the Act.Finally,such a holding,thatRespondent has violatedSection 8(a)(5) of the Act, would be inherently inequitable8See footnote 5 above387in that it would penalize the Respondent for conduct in-ducedby the Union's actions.Moreover,there is an impliedunderstanding that neither party to collective-bargainingnegotiationswill affirmatively prevent performance by theother and thus prevent effective negotiation as a means ofmaintaining what Section 1 of the Act describes as the ".. .normal flow of commerce. . . ." All these actions and con-duct detailed above, on the part of the Union, removed thepossibility of effective negotiations and thus precluded theexistenceof a situation in which the Respondent's own goodfaith could be tested. If it cannot be tested, its absence canhardly be found .9It is found, therefore, upon the basis of the entire recordand the applicable law, that the General Counsel has failedto sustainthe burden of proving by a preponderance of thecredible evidence that the Respondent violated Section8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWThe Respondent Company has not engaged in the unfairlabor practices in the complaint, as amended.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended:ORDER 10The complaintisdismissed in itsentirety.9 Times Publishing Company,72 NLRB 676, 68310 In the event no exceptionsare filed as provided by Section 102 46 of theRules and Regulations of theNational LaborRelations Board, the findings,conclusions,and recommendedOrder herein shall, as providedin Section102 48 of theRules and Regulations,be adopted by theBoard and becomeitsfindings,conclusions,and order, and all objections theretoshall bedeemedwaived for all purposes